DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
This action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 ‘S103’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification is missing drawing elements, see drawing objections above.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring section”, “detector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on review of the application as filed, the corresponding structures for each element listed above are structures of generic electronic/processing/circuitry components and those equivalents, for performing the claimed functions. For example, see Figure 1 and supporting description of the boxes 12/13.

Claim Objections
Claim 8 is objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As the claim(s) contain additional periods, or does not end in a period the claim(s) is objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim amounts to software per se under a broadest reasonable interpretation as there are no claimed tangible structures, merely intended use of a computer. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations do not fall within the categories of patentable subject matter. In addition, based on the disclosure, such can also be a transitory form of a signal with the instructions, which also do not fall within the patentable categories (Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave). Applicant can remedy the 

Claims 1-9, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1 as representative claim:
detect that a predetermined abnormal condition occurs in a blood pressure during the invasive blood pressure measurement (mental process);
detect whether or not a zero point calibration is being executed on a transducer that is to be used in the invasive blood pressure measurement (mental process).
These claim limitations fall within the identified groupings of abstract ideas:

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
a measuring section which is configured to perform an invasive blood pressure measurement; 
detector,
 a notification controller which, in a case where the blood pressure measured by the measuring section is in the predetermined abnormal condition, is configured to control whether an alarm is output or not, based on a detection state of the detector, wherein the notification controller can select a first mode in which an alarm sound is output, or a second mode in which 
However the measuring section, detector, and notification controller (among computer and non-transitory media) are merely generic processor elements used as a tool for pre-solution data gathering, post-solution activities of alarms, and implementing the identified exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:

Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are those identified prior. Such limitations related to the pre-solution data gathering are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are known from Rantala (US 2013/0285812) Figure 1. The method does not contain any computing structure, such that the steps can all be analog/mental processing which further supports that the claims are directed to a judicial exception without significantly more. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications including the exception, and pre/post solution activities.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantala (US 2013/0285812).
Regarding claim 1, teaches a measuring apparatus (see entire document, especially [0017] element 100) comprising: a measuring section which is configured to perform an invasive blood pressure measurement, and which is configured to detect that a predetermined abnormal condition occurs in a blood pressure during the invasive blood pressure measurement (see entire document, especially Figure 1 specially programmed computer elements, [0019]-[0021] normal 
Regarding claim 2, Rantala teaches wherein the predetermined timing is one of: a timing of operating an interface relating to the zero point calibration; a timing of starting a display of a message relating to execution of the zero point calibration; a timing of an end of the zero point calibration; a timing of starting a display of a message relating to the end of the zero point calibration; and a timing of ending the display of the message relating to the end of the zero point 
Regarding claim 3, Rantala teaches wherein the elapsed time period has a first set time period, and a second set time period which is after the first set time period, and, in a case where, at a timing of the first set time period, a blood pressure under measurement is lower than a first set value, the notification controller is configured to select the first mode (*note, all limitations further limit the intended use “can select” or additional intended use of “in a case”, the functions of selecting first or second mode are already claimed elements taught in the art, in addition, reasonably is taught: see entire document, especially Figures 2-5, [0025] such as 5 second, or other period cause alarm output; second set time period reasonably reads on any period after user selection of touchable alarm and includes options 42-44 or lack thereof for escalation of alarm).
Regarding claim 4, Rantala teaches wherein, in a case where, at a timing of the first set time period, the blood pressure under measurement exists between the first set value and a second set value which is larger than the first set value, the notification controller is configured to select the second mode (*note, all limitations further limit the intended use “can select” or additional intended use of “in a case”, the functions of selecting first or second mode are already claimed elements taught in the art, in addition, reasonably is taught: see entire document, especially Figures 2-5, [0025] reasonably reads on pressure being in normal ranges, i.e. higher than 10, less than 250 for less than the full elapsed time period requirements, thus no alarm sounded).

Regarding claim 6, Rantala teaches wherein, in a case where, at a timing of the second set time period, the blood pressure under measurement is higher than the second set value, the notification controller is configured to continue the second mode (*note, all limitations further limit the intended use “can select” or additional intended use of “in a case”, the functions of selecting first or second mode are already claimed elements taught in the art, in addition, reasonably is taught: see entire document, especially Figures 2-5, reasonably reads on escalating alarm for lack of user response).
Regarding claim 7, Rantala teaches wherein, in a case where, at a timing of the second set time period, the blood pressure under measurement exists between the first set value and a second set value which is larger than the first set value, the notification controller is configured to select the first mode (*note, all limitations further limit the intended use “can select” or additional intended use of “in a case”, the functions of selecting first or second mode are already claimed elements taught in the art, in addition, reasonably is taught: see entire document, especially Figures 2-5, reasonably reads on option 44 [0028] normal state restored).
Regarding claim 8, Rantala teaches wherein the second mode is an alarm sound suppression mode in which an alarm is not sounded, and an alarm message is displayed (*note, 
Regarding claim 9, Rantala teaches a blood pressure measuring method comprising: performing an invasive blood pressure measurement, and detecting that a predetermined abnormal condition occurs in a blood pressure during the invasive blood pressure measurement (see entire document, especially Figure 1 specially programmed computer elements, [0019]-[0021] normal alarm); detecting whether or not a zero point calibration is being executed on a transducer that is to be used in the invasive blood pressure measurement (see entire document, especially Figure 1 specially programmed computer elements, [0021] detecting pressure drop sends a signal which detects whether or not pressure changes occur, such as by zeroing, [0023] option 42 interface sends signal of zeroing to computer elements to account for alarm condition); and in a case where the blood pressure is in the predetermined abnormal condition, controlling whether an alarm is output or not, based on a detection state, wherein in the controlling, a first mode in which an alarm sound is output, or a second mode in which the alarm sound is not output is selected based on an elapsed time period from a predetermined timing relating to the zero point calibration, and an output in the measuring step (contingent limitation, thus the art meets this limitation through normal condition being present in monitoring, in addition, the contingent feature claimed is also taught: see entire document, especially Figures 1-5 specially programmed computer elements; Figure 2 control of alarm output and not output when abnormal condition detected; [0025] pressure changes within time intervals, such as  5 seconds but can be changed as desired. Thus, when abnormal change is not long enough, no alarm output, when such is, i.e. when zeroing performed, an alarm indicator generated after duration of desired time 
Regarding claim 10, Rantala teaches a program which causes a computer to execute (see entire document, especially Figures 1-2 algorithms, [0032] software): a measuring step of performing an invasive blood pressure measurement (see entire document, especially Figure 1-2), and detecting that a predetermined abnormal condition occurs in a blood pressure during the invasive blood pressure measurement (see entire document, especially [0019]-[0021] normal alarm); a detecting step of detecting whether or not a zero point calibration is being executed on a transducer that is to be used in the invasive blood pressure measurement (see entire document, especially Figure 1 specially programmed computer elements, [0021] detecting pressure drop sends a signal which detects whether or not pressure changes occur, such as by zeroing, [0023] option 42 interface sends signal of zeroing to computer elements to account for alarm condition); and a notification controlling step of, in a case where the blood pressure measured in the measuring step is in the predetermined abnormal condition, controlling whether an alarm is output or not, based on a state detected in the detecting step, wherein in the notification controlling step, a first mode in which an alarm sound is output, or a second mode in which the alarm sound is not output is selected based on an elapsed time period from a predetermined timing relating to the zero point calibration, and an output in the measuring step (see entire document, especially Figures 1-5 specially programmed computer elements; Figure 2 control of alarm output and not output when abnormal condition detected; [0025] pressure changes within time intervals, such as  5 seconds but can be changed as desired. Thus, when abnormal change is not long enough, no alarm output, when such is, i.e. when zeroing performed, an alarm indicator 
Regarding claim 11, Rantala teaches a non-transitory computer readable recording medium in which a computer program causing a computer to execute the blood pressure measuring method according to claim 9 is recorded (see entire document, especially Figures 1-2 algorithms, [0032] software).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791